968 F.2d 1216
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Dewayne BROWN, Defendant-Appellant.
No. 91-6305.
United States Court of Appeals, Sixth Circuit.
July 6, 1992.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Defendant, Dewayne Brown, appeals the district court's denial of his motion to suppress evidence of a duffel bag of cocaine seized by a police officer from an automobile that Brown had been driving.   Following a suppression hearing, the district court concluded that the police officer was justified in making a custodial arrest of defendant because the officer had observed continued reckless driving.   As a consequence, the court reasoned that the officer was entitled to make an appropriate search of defendant's automobile incident to the arrest.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in its ruling that the evidence should not be suppressed.


3
As the reasons why the order should be affirmed have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   According, the order of the district court is affirmed upon the reasoning set out in the Proposed Findings of Fact, Proposed Conclusions of Law, and Recommended Disposition, of the magistrate judge, dated June 3, 1991.